DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 03/18/2014 and is the national stage entry of International Application No. PCT/TR2019/030524, fled on July 3. 2019, which is based upon and claims priority to Turkish Patent Application No. 2018/11274, filed on August 3, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-3 individually recite a process (i.e., “A method”) and a machine (i.e., “the half-duplex communication system”) of claim 1, however 35 USC 101 requires that only one of a processor or a machine be recited in order to be considered statutory. The examiner thus recommends that Applicant amend each of claims 1-3 to be directed to either a process (e.g., a method) or a machine (e.g., a system) in order to sufficiently overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a “n” number of communications and “n” number of units.  A demodulated signal is expressed as: 

    PNG
    media_image1.png
    61
    280
    media_image1.png
    Greyscale
where w represents the Gaussian noise stemming from the thermal movements in the receiving unit.  The upper bounds that N represents is unclear as the claim does not further define the variable ‘N’ further”. It doesn’t matter what is in the Specification, as the claim itself is required to provide definition for all variables.

Additionally, the claims cite ‘n’ as the number of communications as well as ‘n’ equating to “n”=1.  A number of communications is different from a number of user units. When cited it is unclear the context of ‘n’ as one could read n number of units as always being a single unit.

Additionally, Claim 3 recites the limitation "wherein the half-duplex” in A method for each user unit to generate a shared secret key by a single synchronous communication over a multiple access channel using a full-duplex communication system, wherein the half-duplex communication system comprises.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Examiner Reason for Allowance
The Examiner conducted a prior art search whereby the secret key sharing is a function of a channel fingerprint that provides characteristics of that channel, and are imposed on the communication signal traversing the channel.  The signal is unique only to the receiver in a half and full-duplex system. Prime numbers in the functions that define the signals provide decision points for whether security is obtained in the verification process. 

The closest prior art found:
Pan; Kyle Jun-Lin et el, US 20190191397 A1, pages 14-15 starting at [0198]
Dent; Paul Wilkinson US 20100098042 A1, page 5 starting at [0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249108/19/2022